DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 16
The prior art does not disclose or suggest the claimed “wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing” in combination with the remaining elements as set forth in claim 16.
With regards to claims 17-30 are allowable based upon their dependency thereof claim 16.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solovieff US PATENT No.: US 4,012,929 discloses A bolt is reciprocally extended and retracted in a door by a latch driving mechanism operably connected to exterior and interior operator assemblies projecting from a mounting opening between faces of the door. A pair of inwardly dished reinforcing plates edge abut the door faces , however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.
Wecke et al. US PATENT No.: US 5,361,925 discloses a terminal box includes a base and a cover detachably securable to the base. The cover is provided with a stepped bore in each corner area thereof, with a spring-loaded locking bolt being insertable therein and slideable in axial direction in opposition to the spring action for securing the cover to the base. Each locking bolt has one end provided with a blade-like expansion which is created through flattening this respective end of the locking bolt. In the area facing the base, the cover is provided with radial slots which are in alignment with radial slots of the base and suitably dimensioned to receive the blade of the locking bolts. When placing the cover upon the base, each locking bolt is pressed down through the bore and radial slots in the base and turned to allow the blade of each locking bolt to bear upon an abutment of the base for securement of the cover to the base, however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.
Hagan et al. US PATENT No.: US 4,360,041 discloses a cleanout fitting for use in the construction industry in conjunction with a lateral sewer line to bring the sewer line up to floor level at various locations to facilitate cleaning of the same. The fitting includes a pipe section with internal threads, a plug member with external threads adapted for engagement with the internal threads of the pipe section, a cover plate , however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.

Hamel et al. US PATENT No.: US 6,116,452 discloses an improved system and method for carrying and securing the lid of a container, such as a surgical sterilization tray. A tray is provided with rotating wire bail handles and at least two studs. The cover for the tray has a keyway and cutout which can be engaged with the studs when the lid is placed onto the case. Inadvertent disengagement of the keyway or cutout from the studs is prevented by the interaction of the handles with the lid. The lid is provided with slots and end panels which become mechanically associated with the handles when the handles are rotated to any of a variety of lid-securing positions. The association of the handles with the lid prevents any relative sliding motion of the lid and case which would allow disengagement of the keyway or cutout and the studs, until the handles are rotated to any of a variety of non-lid-securing positions. The system combines the handle and lid-securing functions in a very low part-count design with very few moving parts. The system can be grasped and lifted even when the tray can only be accessed from above, offers improved ergonomics over known systems, can be grasped using full-hand grip of the handles, and may be grasped and lifted using one hand. Even when the system is carried by one hand and is suspended sideways, the lid remains positively , however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.

Latham US PATENT No.: US 9,217,301 B1 discloses a cover receiving portion is likewise disposed inset upon the tool joint, parallel to and contiguous with the annular cutaway section. The cover receiving portion is disposed contiguous with the cutaway section and thus interrupts the continuity of one of the pair of retaining lips, thereby enabling positioning of sections of the attachable collar member for installation upon the particular tool joint, as will be explained below. The cover receiving portion also secures the collar member in place within the cutaway section when an arcuate cover plate is releasably secured into the cover receiving portion. In the preferred embodiment herein disclosed, the cover receiving portion is disposed adjacent to the cutaway section along one third of the circumference of said cutaway section, however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.

Strang et al. US PATENT No.: US 6,056,593 discloses an electrical receptacle assembly includes a housing and a mounting bridge. The housing includes front and back covers adapted to mate together. The front cover has opposite forward and rearward sides and opposite top and bottom ends, and the back cover has opposite forward and rearward sides and top and bottom ends. The forward side of the front cover is a wall covering the same whereas the rearward side of the front cover is open. The forward side of the back cover is open whereas the rearward side of the back cover is a wall covering the same. The open forward side of the back cover is adapted to interfit with the open rearward side of front cover to provide them in a mated relationship with one another. The mounting bridge includes a body portion annular in shape having upper and lower ends and being adapted to fit over the front cover of the housing from the forward side and rearwardly to a position located intermediately between the forward and rearward sides of the front cover at which the annular body portion surrounds the front cover. The mounting bridge also includes a pair of upper and lower flange portions attached to and extending rearwardly from respective upper and lower ends of the body portion. The assembly also includes securement elements defined on the upper and lower flange portions of the mounting bridge and top and bottom ends of the front and back covers of the housing for releasably securing the upper and lower flange portions of the mounting bridge respectively to the top and bottom ends of the front and back covers of the housing with the front and back covers in the mated relationship with one another, however is silent on wherein the securement pin is securable at a transmitter housing far end of the cover in the passageway such that in a secured state a second end region of the securement pin opposite the first end region protrudes inwardly into the groove, whereby a twisting of the cover screwed onto the transmitter housing is constrained relative to the transmitter housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852